Citation Nr: 0400904	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for status post-
radical prostatectomy adenocarcinoma of the prostate.

2.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for erectile 
disfunction.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had verified active service from June 1960 to 
June 1963 with additional, unverified service until June 
1966.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The RO styled the grant of service 
connection for adenocarcinoma of the prostate as "status 
post-partial prostatectomy," apparently based on that 
diagnosis in an October 2001 VA examination report.  The 
examiner reported he did not have the veteran's claims file, 
and apparently the record he had was incomplete, because he 
referenced an October 1998 partial prostatectomy in making 
his diagnosis.  The claims file contains a December 1998 
surgical report of a radical prostatectomy.  The Board has 
restyled the issue to correctly reflect the veteran's post-
operative status.

The issue of evaluation of status post-radical prostatectomy 
adenocarcinoma of the prostate is addressed in the remand 
appended to this decision.  The issue of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 is deferred pending 
return of the case from the RO, because an award of 
compensation for prostate cancer while on remand would moot 
the claim.  The matter of secondary service connection for a 
rectal condition is added to the remand for reasons explained 
therein.  These issues on appeal are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.  


FINDING OF FACT

The veteran has post-operative erectile dysfunction without 
penile deformity.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for erectile 
dysfunction have not been met during any period since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7599-7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The RO provided the veteran forms to 
authorize the release of private medical records to VA.  No 
other forms are necessary to prosecute the claim at issue.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  
The RO's letter of April 2001 provided the notice required by 
regulation.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The RO has obtained the private 
medical records the veteran authorized VA to obtain and of 
which VA had notice.  The RO has obtained the veteran's 
service medical records and the VA medical records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran had a VA examination in conjunction with 
this case.  No further examination or opinion is necessary to 
resolve the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no failure to 
obtain evidence pertinent to the claim at issue. 



II.  Evaluation of Erectile Dysfunction

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

In reviewing the disability rating of service-connected 
disabilities, the Board considers all of the medical evidence 
of record, including the appellant's relevant medical 
history.  38 C.F.R. § 4.1 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282, 285 (1991); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2003), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).

The evidence of record reveals the veteran had a radical 
prostatectomy in December 1998 as treatment for 
adenocarcinoma of the prostate.  Entitlement to service 
connection was based on the veteran's service in Vietnam from 
February 1962 to April 1963.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).

Private medical records of post-operative treatment and 
follow-up care reveal the veteran has post-operative complete 
erectile dysfunction.  VA examination of October 2001 
confirms this, and service connection was granted for 
erectile dysfunction as secondary to the service-connected 
prostate cancer.  See 38 C.F.R. § 3.310(a) (2003).

The disability is rated by analogy, see 38 C.F.R. § 4.20 
(2003), to "penis, deformity, with loss of erectile power."  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating 
schedule provides a 20 percent rating for deformity of the 
penis with loss of erectile power.  This is a conjunctive set 
of criteria.  Both must be present to warrant compensation at 
the sole authorized level.  Where the criteria for a 
compensable rating under a diagnostic code are not met, a 
zero percent rating is awarded.  38 C.F.R. § 3.31 (2003).  
This two-criterion code is not one of those with numerous 
criteria of which not all would be expected to exist in a 
single individual at any one time.  See 38 C.F.R. § 4.21 
(2003).  While the evidence shows that he has met one of the 
criteria for a 20 percent evaluation, he has not met the 
other.  The most recent VA examination showed no abnormality 
of the penis and the glans cavernosum and spongiosum were 
without abnormally.  

The veteran asserts in his notice of disagreement that his 
residuals of prostate cancer directly affects his employment.  
He offers no explanation how his erectile dysfunction affects 
his ability to function in daily life including in 
employment.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  In this 
regard, the only evidence of record regarding the affect of 
the veteran's erectile dysfunction on his daily life is in 
the negative: he told the October 2001 VA examiner that 
neither he nor his wife were depressed about it.

The evidence shows the veteran to have had erectile 
dysfunction without deformity of the penis during the entire 
time from the effective date of service connection for 
erectile dysfunction to the present.  Consequently, there is 
no basis to stage the rating at a higher level for some part 
of the period under review in this appeal.  See Fenderson, 12 
Vet. App. 119.  The preponderance of the evidence is against 
finding that the erectile dysfunction without penile 
deformity meets or nearly approximates the disability picture 
resulting from deformity of the penis with loss of erectile 
power during any part of the period under review.  38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7599-7522 (2003).  

Finally, the veteran asserts generally that residuals of his 
prostate cancer interfere with employment, which raises the 
question whether to refer erectile dysfunction to a VA 
officer authorized to make an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1) (2003).  The record does not show a 
disability picture associated with the erectile dysfunction 
so unusual that it renders application of the rating schedule 
impractical.  There is no medical evidence of frequent 
hospitalization for erectile dysfunction.  The private 
medical evidence shows outpatient treatment of erectile 
dysfunction by injection and by medication.  There is no 
evidence that erectile dysfunction has caused marked 
interference with employment.  The veteran's general 
assertion is too vague to have enough probative weight to 
warrant referring the case for extraschedular rating.


ORDER

A schedular compensable rating for erectile dysfunction is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
VAOPGCPREC 7-2003, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran reported in March 2002 that the symptoms of his 
adenocarcinoma of the prostate are worse and that he does 
have the symptomatology for a higher rating.  Whereas the 
veteran's disability rating is subject to staging, another VA 
examination is in order.  In light of the significance of 
treatment for cancer and the time since the end of treatment, 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2003), the 
treatment records should also be updated.

In June 2002, the veteran filed a notice of disagreement with 
an April 2002 disallowance of service connection for a rectal 
condition claimed as secondary to his status post-operative 
prostate cancer.  He must receive a statement of the case on 
the issue.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2003); Manlincon v. West, 12 Vet. 
App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2003).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing Board Member at the RO 
in connection with filing a substantive appeal, but are not 
entitled to such a hearing until a substantive appeal has 
been properly filed at the RO.  38 C.F.R. § 20.703 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Request the veteran to authorize the 
release of medical records from Drs. 
Rosen and Cline, Willis-Knighton Medical 
Center, from July 2000 to the present and 
from any other health care provider who 
has treated him for genitourinary 
conditions since July 2000.

3.  Obtain outpatient treatment records 
related to prostate cancer or follow-up 
genitourinary treatment from Overton-
Brooks VA Medical Center from June 2000 
to the present.

4.  Request the veteran to provide 
information and evidence showing how his 
prostate cancer and its residuals have 
interfered with his employment.  
Specifically request that he identify his 
employers from December 1998 to the 
present and obtain statements from those 
employers indicating the duration and 
frequency of interference with the 
veteran's employment due to prostate 
cancer or its residuals, or any special 
accommodations made to the veteran 
because of his prostate cancer or its 
residuals.

5.  Schedule a VA examination to identify 
and evaluate any voiding or renal 
dysfunction associated with post-
operative prostate cancer.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.

6.  Review the claim for secondary 
service connection for a bowel condition, 
38 C.F.R. § 19.26 (2003), insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2003); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

7.  Readjudicate the claims for a higher 
initial rating for adenocarcinoma of the 
prostate, status post radical 
prostatectomy, including whether to stage 
the rating, see Fenderson, 12 Vet. App. 
119, and for compensation under 38 C.F.R. 
§ 3.324.  If any part of the claims 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



